          Case 1:18-cv-01124-YK Document 14 Filed 01/31/19 Page 1 of 2



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF PENNSYLVANIA


MICHAEL WILLIAM MCCOY,                                :
              Plaintiff                               :       No. 1:18-cv-1124
                                                      :
                                                      :       (Judge Kane)
                       v.                             :
                                                      :
AMERITAS LIFE INSURANCE CORP.,                        :
                Defendant                             :




                                                 ORDER

               IT IS ORDERED THAT:
       1. A Case Management conference will be conducted by the court on April 12, 2019 at
11:00 a.m. The court prefers to hold this conference by telephone. Plaintiff’s counsel shall
initiate this telephone conference. The telephone number of the court is 717-221-3990.
Counsel should be prepared to address any pending motions at the conference.
       2. This conference before this judge will be canceled if the parties elect to proceed
before a United States Magistrate Judge. The Magistrate Judge will reschedule the conference
upon notification of the case assignment.
       3. The primary purpose of this conference will be to establish case management
deadlines to enable this action to go forward as effectively as possible. Participation in this
conference by counsel or by pro se litigants is mandatory.
       4. Lead Counsel of record must participate in the conference without substitution
unless permission for substitution is sought and granted prior to the conference. Requests
shall be made at least two business days in advance of the date of the conference. The
telephone number to call is (717) 221-3990.
       5. Counsel are advised to comply with Rule 16.3(a) of the Rules of Court for the Middle
District of Pennsylvania. Local Rule 16.3 requires lead counsel for each party to meet prior to
the case management conference and complete a “Joint Case Management Plan” form. The
completed form, which is set forth in Appendix A of the local rules, must be filed jointly by the
          Case 1:18-cv-01124-YK Document 14 Filed 01/31/19 Page 2 of 2



parties on or before April 5, 2019. Counsel should also be conversant with the district’s
“Expense and Delay Reduction Plan,” adopted on August 19, 1993, as required by the Civil
Justice Reform Act of 1990. Forms, rules, and other information may be obtained on-line at
www.pamd.uscourts.gov.
       6. Counsel and pro-se litigants shall note that this district has not opted-out of Federal
Rule of Civil Procedure 26. The joint case management plan contemplates discovery prior to the
Rule 26(f) meeting and is, therefore, deemed to be an exception to the limitation on discovery
contained in the first sentence of Rule 26(d). Counsel shall not cease active discovery pending
disposition of a motion to dismiss.
       7. At the case management conference the captioned action will be placed on one of the
following tracks:

                     a) Fast Track - Referring the case to a United States Magistrate
       Judge for recommendations.

                       b) Expedited Track - Setting a trial date of not more than 240 days
       from the filing of the complaint.

                       c) Standard Track - Setting a trial date of not more than 15 months
       from the filing of the complaint.

                      d) Complex Track - Setting a trial date in excess of 15 months but
       less than 2 years from the filing of the complaint.

       8. The parties are advised that once the deadlines have been established extensions of
those time period will not be granted, except under exceptional circumstances.
http://www.pamd.uscourts.gov
                                                     s/ Yvette Kane
                                                     YVETTE KANE, District Judge
                                                     United States District Court
                                                     Middle District of Pennsylvania

Dated: January 31, 2019
